Title: From Benjamin Franklin to Deborah Franklin, 16 April 1768
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
London April 16. 1768.
While I am writing, the letters by the March packet are come to hand with yours of the 9th and 12th. Amidst all the sickness and misfortunes to our friends what reason have you and I to bless God, that we at these years enjoy with our children so great a Share of health and so much happiness in other respects. Let us be thankful for what is past and present and not presume too much on a continuance of the same felicity for the future. All human affairs are subject to vicissitude and we Should prepare our minds for those reverses which it is a wonder and a mercy we have escaped so long. Age and its infirmities now tread close at our heels and must soon overtake us; And God only knows what afflictions, or what diseases, lingering, painful and violent may be in store for us.

I hope and trust however that we shall experience his gracious assistance in the evening of life as we have thro’ the morning and the long summer’s day.
